DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a sealing device with a sealing gap in an area of the first axial bearing, which impedes a through-flow of the working fluid of the torque converter through the first axial bearing.” The “gap” does not include a reference number. Furthermore, a number of “gaps” are illustrated in the drawings. Since the claims must be interpreted in light of the specification, and in particular must be interpreted consistent with the specification and drawings, it is unclear how the phrase “a sealing gap in an area of the first axial bearing, which impedes a through-flow of the working fluid of the torque converter through the first axial bearing.” Furthermore, it is unclear how a gap, which is a space or opening, would impede through-flow. Instead, a gap will allow fluid therethrough where the elimination of any gaps would impede flow. Furthermore, it is unclear from the claim language whether the sealing device as a whole is “in an area of the first axial bearing” or whether the specific gap portion of the sealing device is “in an area of the first axial bearing.”
In addition, claim 16 recites “wherein the first axial bearing (51) comprises a first bearing ring (511) and a second bearing ring (512) with bearing surfaces, such that the sealing gap extends at least partially at an angle to the said bearing surfaces.” Since the gap is not illustrated and the term angle includes one that is perpendicular, it is unclear what this feature means. 
In addition, claim 17 recites “wherein the first axial bearing (51) comprises a first bearing ring (511) and a second bearing ring (512) with bearing surfaces, such that the sealing gap extends at least partially parallel to the bearing surfaces.” Since the gap is not illustrated and the term angle includes one that is perpendicular, it is unclear what this feature means. 
Claim 19 recites “wherein the first bearing ring (511) and/or the second bearing ring (512) have projections (514, 515) for forming the sealing gap such that the projections (514, 515) are clear of a bearing surface of the bearing ring.”  It is unclear what this means. With regard to this feature, the specification discloses:
“In other words, the projection is designed such that the sealing gap is formed thereby. The projection serves, in particular, purely for forming the sealing gap. Thus, the projection does not have any supporting function for the rolling bodies of the first axial bearing. In particular, the respective projection is arranged radially inside or outside the bearing surface of the bearing ring. The projection can form a radially inner or outer edge of the bearing ring. The projection can be formed on the bearing ring in the shape of a ring or a cylinder. Between the bearing surface and the projection there can be a step or a shoulder. The projection can stand out radially and/or axially from the bearing surface. Relative to the bearing surface, the projection can extend at an angle. In that case, the sealing gap is at an angle relative to the bearing surface.”
These appear to be examples of the “clear of” language, however these are also examples only and not a definition of this feature. As such, it is unclear precisely what limitations are on the projections in order to be “clear of a bearing surface.” In addition, does this mean that the projections are clear of all bearing surfaces or only one bearing surface? Furthermore, is this bearing surface one of those surfaces recited in claim 16 or a different bearing surface? 
With regard to claim 20, it is unclear whether this feature relates to both projections and respective bearing surfaces or only to one of the projections and one of the bearing surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maienschein et al. (US 7,891,473; hereinafter “Maienschein”) in view of Stautner et al. (DE 102015209335A1; hereinafter “Stautner”).
	

Claim 11
Maienschein discloses a hydrodynamic torque converter with a converter torus (9-11) formed by at least a pump wheel (9) and a turbine wheel (10) and a guide wheel (11), the guide wheel (11) being rotationally supported by a first axial bearing and a second axial bearing (see annotated partial FIG. 1).

[AltContent: arrow][AltContent: textbox (Housing)][AltContent: textbox (Guide Wheel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Axial Bearing)] [AltContent: textbox (First Axial Bearing)]
    PNG
    media_image1.png
    601
    358
    media_image1.png
    Greyscale
 
Maienschein discloses that the fluid travels through the first bearing (see arrows) and that at least some structure impedes the flow (see axial extension crossing the path of the fluid outward of the first bearing), but does not necessarily disclose wherein a sealing device with a sealing gap in an area of the first axial bearing. However, Stautner discloses a bearing comprising two rings (8, 10) between which there is a sealing device (labyrinth seal at right end of FIG. 2) with a sealing gap (see annotated FIG. 2 below illustrating three different options for the gap) which impedes fluid travel through the bearing as would be understood by those skilled in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maienschein to have replaced the first bearing with the bearing disclosed in FIG. 2 of Stautner in order to store some of the fluid as lubricant within the bearing to reduce wear and heat generation within the bearing.
[AltContent: textbox (Gap B)][AltContent: textbox (Gap C)]
[AltContent: textbox (Projection B)][AltContent: textbox (Projection A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap A)][AltContent: textbox (Gap B)][AltContent: textbox (Gap A)][AltContent: textbox (Gap C)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    316
    378
    media_image2.png
    Greyscale



Claim 16
Maienschein as modified according to claim 11 discloses wherein the first axial bearing comprises a first bearing ring (Stautner, 8 or 10) and a second bearing ring (Stautner, 10 or 8) with bearing surfaces (radial surfaces interacting with 12 in Stautner), such that the sealing gap (see annotated FIG. 2 of Stautner in rejection of claim 11, gaps labelled as Gap A or Gap C) extends at least partially at an angle (either perpendicular or angled to both the axial and radial directions) to the said bearing surfaces.
Consistent with the specification the term “angle” includes perpendicular (see paragraph [0062]).

Claim 17
Maienschein as modified according to claim 11 discloses wherein the first axial bearing comprises a first bearing ring (Stautner, 8 or 10) and a second bearing ring (Stautner, 10 or 8) with bearing surfaces (radial surfaces interacting with 12 in Stautner), such that the sealing gap (see annotated FIG. 2 of Stautner in rejection of claim 11, gaps labelled as Gap B) extends at least partially parallel to the bearing surfaces.

Claim 18
Maienschein as modified according to claim 11 discloses wherein the first bearing ring (Stautner, 10) is in contact with and is supported by the guide wheel (see annotated FIG. 1 of Maienschein above), and the second bearing ring (Stautner, 8) is in contact with and is supported by a housing (see annotated FIG. 1 of Maienschein above) of the torque converter such that the sealing gap (which is both between the bearing rings and therefore also between the guide wheel and housing) is at least partially:
- formed (as Gaps A-C) between the first bearing ring (Stautner, 10; left side of bearing in Maienschein) and the housing, and/or
- formed (as Gap D between the second bearing ring (Stautner, 8; right side of bearing in Maienschein) and the housing, and/or
- formed (as Gaps A-C) between the guide wheel and the housing, and/or
- formed as Gas A-C) between the first bearing ring (Stautner, 10; left side of bearing in Maienschein) and the second bearing ring (Stautner, 8; right side of bearing in Maienschein).

Claim 19
Maienschein as modified according to claim 11 discloses wherein the first bearing ring (Stautner, 10; left side of bearing in Maienschein) and/or the second bearing ring (Stautner, 8; right side of bearing in Maienschein) have projections (Stautner, portions forming the labyrinth, including Projections A and B as two options in annotated FIG. 2 above) for forming the sealing gap such that the projections are clear of a bearing surface of the bearing ring since the labyrinth is outside of the bearing surfaces.

Claim 20
Maienschein as modified according to claim 11 discloses wherein the projection (see annotated FIG. 2 of Stautner, Projection A is perpendicular and Projection B is at an angle both radially and axially) extends at an angle to the bearing surface of the bearing ring.
Consistent with the specification the term “angle” includes perpendicular (see paragraph [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maienschein in view of Stautner as set forth in the rejection of claim 11, and further in view of Fukunaga et al. (US 5,407,041; hereinafter “Fukunaga”).

Claim 12
Maienschein does not disclose a flow inlet designed to feed working fluid into the converter torus and a flow outlet designed to discharge working fluid out of the converter torus, and the flow outlet passes through the second axial bearing. However, Fukunaga discloses a torque converter having both a damper (11) and lock-up clutch (3) with a fluid outlet (51) designed to discharge working fluid out of the converter torus (5b, 6b), and the flow outlet passes through the second axial bearing (right-most axial needle bearing in FIG. 1, radially outward of channel 51). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maienschein to have reversed the direction of flow through the torque converter to be the same as in Fukunaga in order to be able to apply a lock-up clutch retroactively without altering the torus or other structure of a retrofitted torque converter which already includes this type of flow, and to include the channels within the inside of the torque converter in order to provide a compact arrangement.

Claim 13
Maienschein as modified according to claim 12 discloses wherein the flow outlet (Fukunaga, 51) extends radially inside the guide wheel (Fukunaga, 7) and the first axial bearing (Fukunaga and Maienschein, right-most axial needle bearing) and leads to a drive output side (right side in Fukunaga and Maienschein) of the torque converter.

Claim 14
Maienschein as modified according to claim 12 discloses wherein the flow inlet (Fukunaga, 51a) extends radially inside the flow outlet (Fukunaga, 51) and leads from a drive output side (right side in Fukunaga and Maienschein) of the torque converter to a drive input side (left side in Fukunaga and Maienschein) of the torque converter


Claim 15
Maienschein as modified according to claim 12 discloses a torsion damper (Maienschein, 18) and a lock-up clutch (Maienschein, 5), wherein as modified the torque converter is designed such that the working fluid, passing through the flow inlet (Fukunaga, 51a) into the torque converter, first flows around the torsion damper and the lock-up clutch and then flows into the converter torus (9-11) and then flows to the flow outlet (Fukunaga, 51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mellet et al. (US 10,975,943) discloses a reverse flow torque converter. Fugel et al. (US 2009/0285518) discloses a bearing with a seal gap at the two bearing rings. Brown et al. (US 2007/0161454) discloses an angled gap adjacent overlapping bearing rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659